Citation Nr: 0916794	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder prior to August 23, 2004 and in excess of 
20 percent from October 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2004 rating decision, the RO granted the 
Veteran a temporary 100 percent evaluation from August 23, 
2004 based on surgical treatment necessitating convalescence 
under 38 C.F.R. § 4.30 (2008).  The previous evaluation of 10 
percent was restored on October 1, 2004.  In an April 2005 
Statement of the Case (SOC) the RO increased the rating of 
the Veteran's right knee to 20 percent effective October 1, 
2004.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2006; a transcript is of record.

This claim was previously before the Board in January 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Prior to August 23, 2004, the Veteran's right knee 
disorder was characterized by a range of motion of 1 to 134 
degrees, joint space narrowing, pain on motion, and positive 
crepitus.

2.  From October 1, 2004, the Veteran's right knee disorder 
has been characterized by a range of motion of 0 to 120 
degrees, effusion, angular deformity, palpable osteophytes, 
no recurrent or lateral instability, and pain on motion.


CONCLUSION OF LAW

Prior to August 23, 2004, the schedular criteria for an 
evaluation in excess of 10 percent for a right knee disorder 
were not met.  From October 1, 2004, the schedular criteria 
for an evaluation in excess of 20 percent are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.
In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In January 2004, August 2004, and February 2008 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2004 rating 
decision, April 2005 SOC, and February 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the February 2008 letter which VA sent to the 
Veteran.  The VCAA duty to notify has not been satisfied with 
respect to the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores, supra.  We find, however, that the notice 
errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOCs 
discussed above, together with the substantial development of 
the Veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, while the VCAA letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the Veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from an 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups.  Note (1) provides that the 20 percent and 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256, provides 
ratings for ankylosis of the knee.  Favorable ankylosis of 
the knee, with angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, is rated 30 percent 
disabling.  Unfavorable ankylosis of the knee, in flexion 
between 10 degrees and 20 degrees, is to be rated 40 percent 
disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent 
disabling; extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees or more, is rated 60 percent disabling.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under DC 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, and DC 5259 
provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic. 

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Factual Background and Analysis

An x-ray of the Veteran's right knee from November 2003 VA 
treatment showed slight bony demineralization, a spur 
formation along the superior aspect of the patella and the 
tibial spine, and a 2.2 by 1.4 cm synovial chondromatosis 
(irregular calcification).  At December 2003 VA orthopedic 
treatment the Veteran reported having new trouble with his 
right knee over the last year and said that he could feel 
fragments moving around.  On examination, the orthopedist 
could palpate anterolaterally in the supra-patellar area a 
bone-hard piece about the size of a finger nail.

The Veteran had a VA examination in February 2004 at which he 
complained of progressive pain and dysfunction with his right 
knee since his active service.  He had difficulty kneeling, 
squatting, climbing stairs, running, and performing his work 
as a maintenance man.  The Veteran said that he could walk 
half a mile and stand for two hour periods.

February 2004 x-rays of the right knee showed joint space 
narrowing medially, medial marginal osteophytes, and small 
osteophytes on the articular surface of the patella.  The 
radiologist noted that these findings were consistent with 
mild to moderate degenerative arthritis and that there was a 
synovial calcification adjacent to the distal right femur 
medially.

On examination, the Veteran's gait was normal without 
assistive devices and he was able to mount and dismount from 
the examining table in a normal fashion.  The Veteran was 
able to "clumsily" hop on either foot and heel and toe 
walk, and he could squat and rise, but did so while holding 
onto furniture.  The right knee range of motion was 1 to 134 
degrees.  There was a loose body in the right lateral knee, 
pain on motion, positive crepitus, a positive McMurray test, 
positive patellar grind and apprehension, negative Lachman, 
no lateral instability, normal alignment, and no heat, 
redness or swelling.  The examiner diagnosed the Veteran with 
degenerative joint disease of the right knee, synovial 
chondromatosis and residuals of an injury, right knee, 
postoperative.

The Veteran underwent surgery to remove a loose body in his 
right knee on August 23, 2004.

At an October 2004 VA orthopedic consultation, the Veteran 
had loss of motion, effusion, angular deformity, palpable 
osteophytes, and tenderness in his right knee, and he 
reported experiencing pain and swelling.  X-rays showed spurs 
and chondromatosis on the lateral side of the knee.  

In October 2004 the Veteran had a VA examination at which he 
reported being able to walk a mile and stand for two hours.  
However, the Veteran said that the longer he was weight 
bearing, the more pain he had and that in the evening he was 
"incapacitated."  He was having increasing difficulty 
performing his work because of the required standing and 
walking.  The examiner observed that the Veteran limped on 
the right without an assistive device but moved easily about 
the examining room, mounted and dismounted the examining 
table, and rose from a supine to a sitting position.  While 
supine on the examining table, the Veteran's right knee had a 
range of motion of 0 to 140 degrees with pain at 130 degrees.  
McMurray's test and patellar grind and apprehension were 
positive.  Lachman test was negative and there was no lateral 
instability.  X-rays of the right knee showed slightly 
prominent tibial spines, incipient narrowing of the medial 
knee joint compartment, and curvilinear vascular 
calcifications projected about the proximal tibia.  

The examiner opined that the Veteran had an additional 5 
degree limitation of motion because of pain, weakness, 
fatigability, and incoordination during flare-ups and 
repetitive use.  The Veteran was diagnosed with degenerative 
joint disease of the right knee.

At March 2005 VA treatment the Veteran complained of pain in 
his right knee.  He appeared at his August 2006 hearing with 
a cane that he said was given to him by VA mainly because of 
instability in his right knee, and he testified that he 
continues to have problems with the knee wobbling.  At July 
2008 VA treatment the Veteran complained that his right knee 
was hurting.  The knee had no effusion, no redness, was not 
warm, and had some tenderness over the insertion of the 
patella.

The Veteran had a VA examination in October 2008 at which he 
had no brace or ambulatory aids.  He reported that the pain 
in his right knee averaged a seven out of ten in intensity 
per day and that there were no flare-ups but that the pain 
increased if he was not careful in how he walked.  There was 
swelling about once a week, popping noises, and it gave way 
daily but he did not fall down.  The Veteran said that he 
could not run and could walk a maximum of one block at a 
time.  He treated the knee with ibuprofen.  

On examination, the Veteran limped on the right when 
ambulating, the right knee was tender medially, the cruciate 
and collateral ligaments were normal, and there was no 
instability of the ligaments.  The Veteran complained of 
slight pain medially on the McMurray test, there was no 
effusion or fatigability, and manual muscle strength testing 
was 5/5.  Patellofemoral rubbing/popping was palpated on 
extension and the range of motion, as tested three times with 
a goniometer, was extension of 0 degrees and flexion of 120 
degrees with pain at terminal flexion.  The examiner opined 
that there was no clinical or examination evidence of 
instability affecting the right knee, no recurrent 
subluxation, and no lateral instability.  X-rays showed mild 
degenerative arthritic changes in the right knee.

The Board finds that prior to August 23, 2004, the record 
supports an evaluation of 10 percent, and no greater, for the 
Veteran's right knee disorder.  In order to receive a 20 
percent evaluation, the next highest available under DC 5257, 
the right knee would need to have had moderate recurrent 
subluxation or lateral instability.  At the February 2004 VA 
examination, the Veteran's right knee had no lateral 
instability and exhibited normal alignment.  Therefore, the 
Veteran did not qualify for a 20 percent evaluation under DC 
5257.  

The Veteran does not qualify for a 20 percent evaluation, the 
next highest available under Diagnostic Code 5010, because 
there is no x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  He was not 
diagnosed with a dislocation of the semilunar cartilage, and 
therefore he cannot qualify for a 20 percent evaluation under 
Diagnostic Code 5258, and an evaluation in excess of 10 
percent is not available under Diagnostic Code 5259.

In evaluating the Veteran's claim under DCs 5260 and 5261 the 
Board notes that, at his February 2004 VA examination, the 
range of motion of his knees was 1 to 134 degrees.  
Therefore, the Board finds that DCs 5260 and 5261 are not 
applicable in this case. 

The Board has also considered the Veteran's service connected 
bilateral knee disability under Diagnostic Codes 5256, 5262, 
and 5263; however, he has never been shown to have ankylosis 
of the knees, impairment of the tibias and fibulas, or genu 
recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not 
applicable herein for either of the staged rating periods.

From October 1, 2004, the record supports an evaluation of 20 
percent, and no greater, for the Veteran's right knee 
disorder.  In order to receive a 30 percent evaluation, the 
next highest available under DC 5257, the right knee would 
have to have severe subluxation or lateral instability.  In 
October 2008, the VA examiner opined that the clinical and 
examination evidence of the Veteran's right knee did not show 
any recurrent subluxation or lateral instability.  Therefore, 
the medical evidence of record does not show that the Veteran 
has had severe subluxation or lateral instability.

An evaluation in excess of 20 percent is not available under 
DC 5258.  In evaluating the Veteran's claim under DCs 5260 
and 5261 the Board notes that, at his October 2008 VA 
examination, the range of motion of his knees was 0 to 120 
degrees.  Therefore, the Board finds that an evaluation in 
excess of 20 percent is not available in this case under DCs 
5260 and 5261.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.  The Board finds that in the present case the 
pain that the Veteran has in his right knee is contemplated 
by the assigned ratings.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent prior to 
August 23, 2004 and in excess of 20 percent from October 1, 
2004 for a right knee disorder.  Therefore, the benefit-of-
the-doubt doctrine does not apply.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
August 23, 2004 and in excess of 20 percent from October 1, 
2004 for a right knee disorder is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


